COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Anambra State Community in Houston V. Anambra State
                          Community, Houston

Appellate case number:    01-17-00033-CV

Trial court case number: 2010-76740

Trial court:              295th District Court of Harris County

Date motion filed:        April 9, 2018

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: July 17, 2018